SCHEDULING ORDER
MARY JO B. HUNTER, Chief Justice.
This matter came before the Court on June 13, 2012 based upon the Notice of Appeal filed on May 29,2012 by the Appellant. Associate Justice Todd Matha, Asso-*100date Justice Dennis Funmaker and Chief Justice Mary Jo Hunter reviewed the matter. The Court hereby ORDERS:
1. That this matter is accepted for appeal.
2. That the Request for Waiver of Appellant Fee is denied as it was not a properly filed motion and did not contain supporting documentation.
3. That the briefs should be filed in accordance with the HCN Rules of Appellate Procedure, Rule 12.
4. That the decision to hold Oral Argument on this matter is reserved.
EGI HESKEKJET.